Exhibit 10.1

Agreement

By signing this Agreement (“Agreement”), I am acknowledging that I have agreed
to be bound by the terms and conditions of this Agreement. As consideration for
my agreement to these terms and conditions, Walco International, Inc. (“Walco”)
and Walco Holdings, Inc. have granted me certain equity and severance benefits
(as more particularly described below). I understand and acknowledge that I
would not be provided such consideration in the absence of my agreement to be
bound by the following terms and conditions.

Confidential and Proprietary Information. I agree that all documents (including,
but not limited to, correspondence, memoranda, plans, proposals, customer lists,
marketing and sales plans, financial or legal documents or records, reports and
drawings, formulations, designs, samples, and prototypes), tools and equipment
and all other tangible and intangible materials whatsoever, that concern Walco’s
business and that come into my possession by reason of my employment, are the
property of Walco and shall not be used by me for personal gain or in any way
adverse to Walco. I agree not remove from Walco’s premises any such tangible
items or copies thereof except as Walco permits and, upon termination of my
employment, any and all such items removed by me or caused to be removed by me
and all copies thereof will be returned to Walco.

Without the prior consent of Walco, I agree not disclose to any person or use at
any time, either during or after termination of employment, except as required
by law or my duties to Walco, any secret or confidential information, whether or
not developed by me unless such information shall have become general public
knowledge by any means other than disclosure by me. Secret or confidential
information shall include, but not be limited to, designs, formulas, processes,
devices, machines, inventions, research or development projects, plans for
future development, materials of a business nature, financial data, legal
documents and records, computer software technology, computer systems and
programs, and any other information of a similar nature in a form or to the
extent not available to the public. Further, I agree not disclose to Walco or
seek to induce Walco to use any confidential information or material belonging
to others.

I agree to disclose promptly to Walco any and all inventions, discoveries and
improvements conceived or made at any time or place by me, either alone or in
conjunction with others, whether or not done during my regular working hours,
during my period of employment and related to the business or activities of
Walco. Except as required by law or my duties to Walco, I agree not disclose any
such inventions, discoveries and improvements to others without prior written
consent of an officer of Walco. Further, I agree to assign without charge to
Walco all my interest in such inventions, discoveries and improvements to Walco
or its nominee.

Competitive Activities. I agree not to engage in “Competitive Activities” during
the time I am employed by Walco and for 12 months following the date of
termination (whether with or without cause). “Competitive Activities” are
defined as:

Directly or indirectly (either as principal, agent, employee, employer, partner
or in any other individual or representative capacity whatsoever) soliciting,
selling or rendering services substantially similar to those performed during my
employment with Walco to any of the customers solicited, sold to or serviced by
me on behalf of Walco at any time during the 18 months preceding termination of
my employment with Walco.



--------------------------------------------------------------------------------

Directly or indirectly, either as principal, agent, employee, employer, partner
or in any other individual or representative capacity whatsoever, soliciting or
inducing any officer, salesman or other employee of Walco to leave his or her
employment.

Damages. Because of the difficulty of measuring economic losses to Walco as a
result of any breach of this Agreement, and because of the immediate and
irreparable damage that could be caused to Walco by such a breach for which it
would have no other remedy, I agree that Walco may enforce the provisions of
this Agreement by injunctions and restraining orders against me for such a
breach, in addition to other available relief at law or equity.

Severance Benefits. I understand that Walco or myself may terminate my
employment at any time. In return for my agreement to be bound by the terms of
this Agreement, Walco has agreed to pay severance benefits upon the following
terms and conditions:

In the event that Walco elects to terminate my employment other than for Cause
or I terminate my employment for Good Reason (as those terms are defined
hereunder), in lieu of any other severance benefits to which I may be entitled,
Walco will, for a period of six (6) months following my termination, continue to
pay my salary. The total amount paid to me during this six (6) month period will
be equal to one half of the amount paid to me as compensation by Walco during
the last full calendar year of my employment, as reflected on my last W-2. The
obligations of Walco to do so, however, are conditioned upon me signing a
release of claims in a form satisfactory to Walco within twenty-one (21) days
(or, if greater, the time period mandated by applicable federal or state law) of
the date I receive notice of termination of my employment or the date I receive
said release of claims, whichever is later, and upon my not revoking the release
of claims thereafter. All such severance payments under this Agreement will bein
a form of salary continuation payable in accordance with the normal payroll
practices of Walco, and will begin at Walco’s next regular payroll period
following the effective date of said release of claims, but shall be retroactive
to the date of termination.

The following, as determined by the Senior Vice President of Sales and
Operations (or other officer delegated by the Chief Executive Officer) in
his/her reasonable judgment, shall constitute Cause for termination: (i) my
refusal or failure to perform (other than by reason of disability), or material
negligence in the performance of, my duties and responsibilities, to Walco or my
refusal or failure to follow or carry out any reasonable direction of Walco;
(ii) material breach by me of any provision of this Agreement or any other
agreement between myself and the Walco; (iii) the commission of fraud,
embezzlement, theft or other dishonesty by me; (iv) my conviction or plea of
nolo contendere to any felony or any other crime involving dishonesty or moral
turpitude; or (v) any conduct that could reasonably be expected to have a
material adverse effect upon the business, interests of reputation of Walco.
Upon providing notice of termination of my employment hereunder for Cause, Walco
shall have no further obligation or liability to me, other than for Base Salary
earned and unpaid at the date of termination.

The following shall constitute Good Reason for termination by me: a material
diminishment in the nature or scope of my duties or compensation without my
prior consent; provided, however, that the following shall not constitute “Good
Reason”: (i) any diminishment in compensation attributable to market conditions
or vendor-initiated action, or (ii) any diminishment of the business of Walco or
any of its Affiliates, including without limitation, (iii) the sale or transfer
of any and all of the assets of Walco or any of its Affiliates, shall not
constitute “Good Reason”.

Stock Options. As further consideration for my agreement to be bound by the
terms of this Agreement, I will be granted the option to purchase a designated
number (as set forth on Exhibit A) of shares of stock in



--------------------------------------------------------------------------------

Walco Holdings, Inc. (the parent company of Walco) upon my execution of the
Walco Holdings, Inc. 1997 Stock Option Certificate and Agreement (“Option
Agreement”). This grant of options shall be subject to the terms and conditions
of the Option Agreement, the Walco Holdings, Inc. 1997 Stock Option Plan
(“Option Plan”), and the Walco Holdings, Inc. Stockholders Agreement
(“Stockholders Agreement”). This Agreement in no way amends or modifies the
terms of this Option Agreement, the Option Plan or the Stockholders Agreement.

The Terms of This Agreement Are Severable. The provisions of this Agreement
shall be severable and in the event that any provisions hereof shall be found by
any court to be unenforceable, in whole or in part, the remainder of this
Agreement shall still be given full force and effect and shall be binding on the
parties.

Reasonable Restraint. I agree that the provisions of this Agreement impose only
reasonable restraints.

Texas Agreement. This Agreement shall be governed by the laws of the State of
Texas.

BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT I HAVE READ IT IN ITS ENTIRETY AND
I AM FREELY AND VOLUNTARILY AGREEING TO ITS TERMS AND CONDITIONS.

SIGNED THIS 10th DAY OF March, 2000.

 

           

/s/ Kathy C. Hassenpflug

      SIGNATURE       KATHY C. HASSENPFLUG       PRINT NAME ACKNOWLEDGEMENT:    
WALCO INTERNATIONAL, INC.     BY:  

/s/ Greg Eveland

    ITS:   Senior Vice President    